UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K (Mark One) x Annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended December31, 2006 OR o Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 0-27918 A. Full title of the Plan and the address of the Plan, if different from that of the issuer named below: CENTURY ALUMINUM 401(k) PLAN 2511 Garden Road Building A, Suite 200 Monterey, California93940 B. Name of issuer of the common stock issued pursuant to the Plan and the address of its principal executive office: Century Aluminum Company 2511 Garden Road Building A, Suite 200 Monterey, California93940 Table of Contents CENTURY ALUMINUM 401(k) PLAN TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 1 FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2: Statements of Net Assets Available for Benefits 2 Statements of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4-10 SUPPLEMENTAL SCHEDULE AS OF DECEMBER 31, 2006 — 11 Form 5500, Schedule H, Part IV, Line 4i — Schedule of Assets (Held at End of Year) 12 NOTE: All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. Table of Contents REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Trustees and Participants of Century Aluminum 401(k) Plan: We have audited the accompanying statements of net assets available for benefits of the Century Aluminum 401(k) Plan (the “Plan”) as of December31, 2006 and 2005, and the related statements of changes in net assets available for benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, such financial statements present fairly, in all material respects, the net assets available for benefits of the Plan as of December31, 2006 and 2005, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States of America. Our audits were conducted for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule of assets (held at end of year) as of December31, 2006, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This schedule is the responsibility of the Plan’s management. Such schedule has been subjected to the auditing procedures applied in our audit of the basic 2006 financial statements and in our opinion, is fairly stated in all material respects when considered in relation to the basic 2006 financial statements taken as a whole. /s/ Deloitte and Touche LLP Pittsburgh, Pennsylvania June 27, 2007 -1- Table of Contents CENTURY ALUMINUM 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS AS OF DECEMBER 31,2 2006 2005 ASSETS: Investments at fair value: Investments in mutual funds $ 27,334,786 $ 25,271,748 Century Aluminum Company Stock 3,885,084 3,177,148 Guaranteed investment funds 3,680,441 Participant loans 1,251,362 1,085,197 Total investments 36,151,673 29,534,093 Receivables: Employee contributions 73,202 40,612 Employer contributions 2,120 1,529 Total receivables 75,322 42,141 NET ASSETS AVAILABLE FORBENEFITS AT FAIR VALUE 36,226,995 29,576,234 ADJUSTMENT FROM FAIR VALUE TO CONTRACT VALUE FOR FULLY BENEFIT-RESPONSIVE INVESTMENT CONTRACTS 31,552 NET ASSETS AVAILABLE FORBENEFITS $ 36,258,547 $ 29,576,234 See notes to financial statements. -2- Table of Contents CENTURY ALUMINUM 401(k) PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEARS ENDED DECEMBER 31, 2 2006 2005 NET ASSETS AVAILABLE FOR BENEFITS — Beginning of year $ 29,576,234 $ 26,803,371 ADDITIONS: Investment income: Net appreciation in fair value 4,201,089 1,265,568 Interest and dividends 1,318,027 714,260 Net investment income 5,519,116 1,979,828 Employee contributions 3,447,659 3,161,472 Employer contributions 558,432 561,518 Total additions 9,525,207 5,702,818 DEDUCTIONS: Benefit payments 2,842,476 2,928,866 Net transfers 418 1,089 NET CHANGE 6,682,313 2,772,863 NET ASSETS AVAILABLE FOR BENEFITS — End of year $ 36,258,547 $ 29,576,234 See notes to financial statements. -3- Table of Contents CENTURY ALUMINUM 401(k) PLAN NOTES TO FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER31, 2 1. DESCRIPTION OF THE PLAN The following brief description of the Century Aluminum 401(k) Plan (the “Plan”) is provided for general information purposes only. Participants should refer to the Plan document for more complete description of the Plan’s provisions. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (ERISA). General— The Plan, established June1, 1989, is a defined contribution plan for all salaried employees of Century Aluminum Company (the “Company”), Century Aluminum of West Virginia, Inc., all salaried and hourly employees of Century Aluminum of Kentucky, LLC and all other employees who are not covered by a collective bargaining agreement with the Company. Effective January 3, 2006, the Company elected to change its trustee to T. Rowe Price. During 2005, the Plan’s trustee was Mercer Trust Company. Contributions— Plan participants can elect to have the Company defer up to 100% of their compensation subject to limitations as determined by Internal Revenue Service regulations for the purpose of making pre-tax contributions to the Plan. Annual plan pre-tax contributions were limited to $15,000 and $14,000 for 2006 and 2005, respectively; participants 50years of age or over may make additional catch-up contributions of $5,000 and $4,000 for 2006 and 2005, respectively. The Company makes matching contributions equal to 60% of the aggregate contributions made by each participant on the first 6% of their annual compensation. Contributions made by the Company are allocated 50% to Century Aluminum Company Stock and 50% by fund in proportion to the participants’ contribution election. Vesting— Plan participants are always fully vested in employee pre-tax contributions made to the Plan. Pre-tax participant contributions are nonforfeitable. Company contributions are fully vested following the completion of two years of service for all participants. Participant Accounts— Participants may elect to have pre-tax participant contributions invested in one or all of the funds listed in Note 3 and Century Aluminum Company Stock. Subject to provisions in the Plan, participants are entitled to distributions upon reaching age 59-1/2, or earlier in the case of retirement, death, termination, or hardship. Participant Loans— Participants may borrow from their fund account a minimum of $1,000 to a maximum amount of: (1)$50,000 or 50% of their vested account balance, whichever is less. Loan transactions are treated as a transfer to (from) the investment fund from (to) the Participant Loan Fund. Loan terms range from 1–5 years or up to 25 years for the purchase of a primary residence. The loans bear interest at the prime interest rate plus 1% as determined quarterly by the Plan administrator. Principal and interest is paid ratably through monthly payroll deductions. Forfeited Accounts— In 2006, employer contributions were reduced by $3,249 from forfeited nonvested accounts. There were no forfeited employer contributions from unvested accounts in 2005. -4- Table of Contents 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP). Adoption of New Accounting Guidance— The Plan’s financial statements reflect the retroactive adoption of Financial Accounting Standards Board Staff Position, FSP AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans (the “FSP”). As required by the FSP, the statements of net assets available for benefits presents investment contracts at fair value as well as an additional line item showing an adjustment of fully benefit-responsive contracts from fair value to contract value. The statement of changes in net assets available for benefits is presented on a contract value basis and was not affected by the adoption of the FSP. The adoption of the FSP did not impact the amount of net assets available for benefits at December31, 2005. Investment Valuation and Income Recognition— The Plan’s investments are reported at fair value. Investments in mutual funds are stated at the funds’ net asset values per share on the last business day of the Plan’s year-end. Investments in common stock of Century Aluminum Company are valued at the last reported sales price on the last business day of the year. Participant loans are valued at cost, which approximates fair value. See Note 4 for a discussion of the valuation of the investments in the guaranteed investment contracts. Purchases and sales of securities are recorded on a trade-date basis. Investment income is recorded on the accrual basis. Dividends are recorded on the ex-dividend date. Management fees and operating expenses charged to the Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected. Consequently, management fees and operating expenses are reflected as a reduction of net appreciation in the fair market value of such investments. Use of Estimates— The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires Plan management to make estimates and assumptions that affect the reported amounts of net assets available for benefits and changes therein. Actual results could differ from those estimates. Administrative Expenses— Administrative expenses of the Plan are paid by the Company. -5- Table of Contents 3. INVESTMENTS During 2006, the investment election options available to participants were the following mutual funds with T. Rowe Price as listed in the table below. During the 2005 plan year, with Mercer Trust Company as trustee, the investment election options available to participants were the following mutual funds: 2006 2005 American Growth Fund of America Putnam Vista Fund Balanced Fund George Putnam Fund of Boston Total Equity Market Index Fund Vanguard Total Stock Fund Goldman Sachs Mid Cap Value A Fund Putnam Money Market Fund International Growth and Income Fund Putnam International Equity Fund Rainier Small/Mid Cap Equity Portfolio American Funds Growth Fund New Horizons Fund Putnam Diversified Income Trust PIMCO Total Return Fund PIMCO Total Return Fund Loomis Sayles Small Cap Value Fund Loomis Small Cap Value Fund Equity Income Fund Putnam Equity Income Fund Spectrum Income Fund Putnam Research Fund T. Rowe Price Stable Value Fund In addition, participants may elect to invest in the common stock of Century Aluminum Company. As of December31, 2006 and 2005, the fair value of investments that represent 5% or more of net assets available for benefits are as follows: 2006 2005 Rainier Small/Mid Cap Equity Portfolio $ 6,664,129 International Growth and Income Fund 4,368,703 Balanced Fund 4,060,783 Century Aluminum Company Stock * 3,885,084 $ 3,177,148 T. Rowe Price Stable Value Fund 3,680,441 Total Equity Market Index Fund 3,541,424 American Growth Fund of America 2,837,184 Putnam Vista Fund 5,801,106 George Putnam Fund of Boston 3,391,984 Vanguard Total Stock Fund 3,039,706 Putnam Money Market Fund 3,424,308 Putnam International Equity Fund 2,737,214 American Funds Growth Fund 2,352,982 *Includes nonparticipant directed investments of $1,553,220 at December 31, 2005.The balance of Century Aluminum Company stock at December 31, 2006 cannot be segregated between participant directed and nonparticipant directed investments. See Note 5 for additional information -6- Table of Contents During the years ended December31, 2006 and 2005, the Plan’s investments (including gains and losses on investments bought and sold, as well as held during the year) appreciated in value by $4,201,089 and $1,265,568, respectively. 2006 2005 Mutual Funds $ 2,144,812 $ 1,145,044 Century Common Stock 2,056,277 120,390 Money Market/Stable Value Funds 134 Total $ 4,201,089 $ 1,265,568 4. GUARANTEED INVESTMENT CONTRACTS Employee contributions to guaranteed investment contract funds are maintained by T. Rowe Price within the T. Rowe Price Stable Value Fund. The Plan did not offer any guaranteed investment contract funds as fund options during 2005. Participant contributions and rates of return are guaranteed by T. Rowe Price. The accounts are credited with interest earnings on the underlying investments and charged for Plan withdrawals. The guaranteed investment contracts with T. Rowe Price are benefit responsive contracts and therefore, are included in the Plan’s financial statements at contract value. Participants may ordinarily direct the withdrawal or transfer of all or a portion of their investment at contract value. The difference between the fair value and contract value of the Stable Value Fund at December31, 2006, is shown below. There are no reserves against contract value for credit risk of the contract issuer or otherwise. 2006 Stable Value Fund at fair value $ 3,680,441 Stable Value Fund (at contract value) 3,711,993 Adjustment to contract value $ (31,552 ) The average yield and interest crediting rate for 2006, was as follows. 2006 Average yield: Based on annualized earnings (1) 4.79 % Based on interest rate credited to participants (2) 4.68 % (1) Computed by dividing the annualized one-day GAAP earnings of the fund’s December31, 2006 investments (irrespective of the interest rate credited to the unitholders in the fund) by the fair value of its investments on that date. (2) Computed by dividing the annualized one-day earnings credited to the unitholders on December31, 2006 (irrespective of the actual earnings of the investments in the fund), by the fair value of the fund’s investments on that date. -7- Table of Contents 5. NONPARTICIPANT DIRECTED INVESTMENTS As described in Note 1, the Plan includes nonparticipant directed investments which relate to the Company matching contributions allocated to Century Aluminum Company stock (see Note 2 for information concerning fair value of the investments). The participant may reallocate their investment in Company stock at any time, subject to any applicable securities law restrictions. Information about the net assets and the changes in the net assets relating to the Plan’s nonparticipant directed investments as of December31, 2005, and for the year then ended is as follows: December 31, 2005 NET ASSETS AVAILABLE FOR BENEFITS — Nonparticipant directed investments in Century Aluminum common stock $ 1,553,220 Year Ended December 31, 2005 NET ASSETS AVAILABLE FOR BENEFITS — Beginning of year $ 1,673,042 ADDITIONS: Net appreciation in fair value 34,333 Net investment income 34,333 Employer contributions 280,769 Total additions 315,102 DEDUCTIONS: Benefit payments 157,583 Net transfers 277,341 Total deductions 434,924 NET CHANGE (119,822 ) NET ASSETS AVAILABLE FOR BENEFITS — End of year $ 1,553,220 -8- Table of Contents As of January 1, 2006, with the change in trustee to T. Rowe Price, the trustee is not able to segregate the balance or activity in the Century Aluminum Company stock fund as participant directed versus nonparticipant directed. The following represents information regarding the net assets and the changes in the net assets relating to the Century Aluminum Company stock fund as of December31, 2006, and for the year then ended: December 31, 2006 NET ASSETS AVAILABLE FOR BENEFITS — Nonparticipant directed investments in Century Aluminum common stock $ 3,885,084 Year Ended December 31, 2006 NET ASSETS AVAILABLE FOR BENEFITS — Beginning of year $ 3,180,138 ADDITIONS Net appreciation in fair value 2,056,277 Net investment income 2,056,277 Employee contributions 193,801 Employer contributions 290,384 Total additions 2,540,462 DEDUCTIONS: Benefit payments 219,028 Net transfers 1,616,488 Total deductions 1,835,516 NET CHANGE 704,946 NET ASSETS AVAILABLE FOR BENEFITS — End of year $ 3,885,084 6. PLAN TERMINATION The Company has no intention to discontinue or terminate the Plan. However, the Company has reserved the right to amend or terminate the Plan in whole or in part. In the event the Plan terminates, the participants become fully vested in their accounts and the net assets of the Plan will be allocated in accordance with provisions of ERISA and its related regulations. -9- Table of Contents 7. EXEMPT PARTY-IN-INTEREST TRANSACTIONS Certain Plan investments are shares of mutual funds managed by T. Rowe Price. Since January3, 2006, T. Rowe Price was the trustee as defined by the Plan, and therefore, these transactions qualified as party-in-interest transactions. In addition, certain Plan investments are shares of Century Aluminum Company. Century Aluminum Company is a related party of the Plan sponsor, and therefore, these transactions qualify as exempt party-in-interest transactions. 8. RISKS AND UNCERTAINITIES The Plan utilizes various investment instruments, including mutual funds, guaranteed investment contracts and Century Aluminum Company Stock. Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility. Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and those changes could materially affect the amounts reported in the financial statements. 9. FEDERAL INCOME TAX STATUS The Internal Revenue Service has determined and informed the Company by a letter dated April2, 2003, that the Plan and related trust are designed in accordance with applicable regulations of the Internal Revenue Code (IRC). The Company and the Plan administrator believe that the Plan is currently designed and operated in compliance with the applicable requirements of the IRC and the Plan and related trust continue to be tax-exempt. Therefore, no provision for income taxes has been included in the Plan’s financial statements. 10. RECONCILIATION OF FINANCIAL STATEMENTS TO FORM 5500 The following is a reconciliation of net assets available for benefits per the financial statements to the Form 5500 as of December31, 2006. 2006 Net assets available for benefits per financial statements $ 36,258,547 Adjustment from fair value to contract value for fully benefit-responsive investment contracts 31,552 Net assets available for benefits per Form 5500 $ 36,226,995 ***** -10- Table of Contents SUPPLEMENTAL SCHEDULE -11- Table of Contents CENTURY ALUMINUM 401(k) PLAN FORM 5500 — SCHEDULE H, PART IV, LINE 4i — SCHEDULE OF ASSETS (HELD AT END OF YEAR) AS OF DECEMBER 31, 2006 Identity of Issue, Borrower, Lessor, or Similar Party Description of Investment Shares Cost Current Value * T. Rowe Price Rainier Small/Mid Cap Equity Portfolio 181,732 $ 6,239,520 $ 6,664,129 * T. Rowe Price International Growth and Income Fund 248,222 3,735,180 4,368,703 * T. Rowe Price Balanced Fund 190,737 3,840,687 4,060,783 * Century Aluminum Company Century Aluminum Company Stock 87,012 1,802,862 3,885,084 * T. Rowe Price T. Rowe Price Stable Value Fund 3,711,993 3,711,993 3,680,441 * T. Rowe Price Total Equity Market Index Fund 231,466 3,189,827 3,541,424 * T. Rowe Price American Growth Fund of America 86,315 2,702,765 2,837,184 * T. Rowe Price Spectrum Income Fund 139,586 1,655,506 1,701,552 * T. Rowe Price Equity Income Fund 43,620 1,174,240 1,288,982 * T. Rowe Price Loomis Sayles Small Cap Value Fund 44,700 1,152,226 1,174,261 * T. Rowe Price PIMCO Total Return Fund 95,780 1,002,082 994,198 * T. Rowe Price Goldman Sachs Mid Cap Value A Fund 11,496 423,639 444,094 * T. Rowe Price New Horizons Fund 8,007 267,052 258,549 * T. Rowe Price Cash and cash equivalents 927 927 30,898,506 34,900,311 * Participants Loan Fund — (with maturity dates through 2014 at interest rates ranging from 4.00% to 8.25%) 1,251,362 1,251,362 TOTAL $ 32,149,868 $ 36,151,673 *Party-in-interest. -12- Table of Contents SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, Century Aluminum Company has duly caused this annual report on Form 11-K to be signed on its behalf by the undersigned thereunto duly authorized. CENTURY ALUMINUM 401(k) PLAN BY:/s/ Michael A. Bless Michael A. Bless Executive Vice President, Chief Financial Officer, Member of Retirement Committee Century Aluminum Company DATE: June 29, 2007 -13- Table of Contents EXHIBIT INDEX Exhibit No. Exhibit Description 23.1 Consent of Independent Registered Public Accounting Firm -14- Table of Contents
